Citation Nr: 1527285	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for dental trauma for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty during the Korean War from July 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge. A complete hearing transcript has been associated with the claims file.  

This matter was previously before the Board in June 2014 as a claim of reopening based on new and material evidence. The Board found sufficient evidence based on the Veteran's hearing testimony to reopen his claim, and remanded it for further development.  Specifically, the Board remanded this claim to the RO to obtain outstanding dental treatment records and if deemed necessary, a VA examination report with opinion.  The RO conducted a search for private treatment records, which yielded results.  The RO also scheduled the Veteran for an examination in August 2014.  However, the RO failed to conduct the remand directives in the order requested by the Board resulting in the examiner making an assessment based on an incomplete record.  To correct this error, an addendum opinion was completed in January 2015 considering all pertinent information.  Accordingly, the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran sustained no front teeth dental disability that can be attributed to active service. 


CONCLUSION OF LAW

The criteria for service connection for dental trauma for treatment purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 


B.  Analysis- Dental Trauma 

In various statements throughout the record including his May 2014 hearing testimony, the Veteran asserts having a dental trauma in 1953 during basic training as a result of being hit in the mouth with a rifle.  After the accident, the Veteran reports having pain and bleeding gums.   He asserts that he went to two separate sick call visits for this injury.  

The limited service record demonstrates no injury to the Veteran's front teeth.  The only available service treatment record located was a July 1956 separation examination.  The separation examination report noted no damage to the Veteran's front teeth, upper or lower.  The upper (#6 through #11) and lower (#22 through #27) front teeth were intact without any injury or complaints of injury reported by the Veteran.  The reports reveals that the Veteran had missing teeth in the upper right (#3), upper left (12, 16), lower right (#30, #31), and lower left (#17, #18, #19).  At the May 2014 hearing, the Veteran testified that his lower teeth were pulled in service due to early cavities.  He does not contend that he had an injury as a result of any in-service tooth extraction or relate any of the missing teeth as caused by any in-service disease or injury.  

Post-service, the Veteran reported seeking treatment within a year of separation.  The Veteran reported having problems with his gums and the way they healed after the traumatic injury.  However, no records related to this treatment exist.  At the hearing, the Veteran reported that the dentist he saw was deceased and the records were unavailable.  

The earliest post-service dental treatment records are from 1984 from Dr. D. G., DDS, approximately 28 years after separation.  In the 1980s, the Veteran had bone grafting of the lower front teeth (#24 and #25) to reduce gingival recession.  In January 2002, the Veteran received a bridge for teeth # 12 through #14, which was bonded to tooth #11 as an anchoring tooth, indicating strength in tooth #11.  In December 2010, decay was noted in tooth #10 resulting in a root canal.  In dental x-rays taken in February 2014, caps were visible on teeth # 9 and #10.  

Although some decay is seen in the upper and lower front teeth, the level of disease is inconsistent with nature of the injury purported by the Veteran, as noted by the August 2014 VA dental examiner.  The August 2014 VA dental examiner noted issues affecting the front teeth including the presence of several moderate resin restoration of tooth #8 and #9.  The examiner noted there was no current evidence of root canals, scars, crowns, or missing teeth in the front.  The examiner also reported that there was no mention of injury on the separation examination.  Ultimately, the examiner opined that the Veteran may have suffered a blow to the face from a rifle while in service, but that the blow was not sufficient to cause injury.  The rationale provided was that there were no complaints of limited range of motion in the jaw, pain, fatigability, or the presence of a temporomandibular joint disorder, which would be consistent with the type of injury reported by the Veteran.  

The examiner reiterated his stance in a January 2015 addendum opinion. The examiner again stated that the rifle injury may have happened, but that there was no evidence of an injury causing a disability.  The Veteran had all of his front teeth and no root canal was seen.   The examiner noted that at the very least an injury severe enough to qualify for non-compensatory service connection (dental class IIa), would result in the devitalization of said teeth and restorability of said teeth would be called into question to qualify for a non-compensable service connection.  Usually, an injury of the nature described by the Veteran would result in a loss of the anterior teeth all together, which is not present.    Ultimately, the examiner opined that "[i]t is less likely than not that the claimed for dental condition was caused by the in service injury." 

Furthermore, no treating dental physician of record has linked the decay of the Veteran's front teeth to service. Their assessments were focused on current diagnosis and treatment.  

The only person linking the current dental issues to service is the Veteran.  Only those with medical expertise are competent where the determinative issue is medical in nature. Jones v. West, 12 Vet. App. 460 (1999). The Veteran lacks medical training to assess etiology.  Therefore, he is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  With the absence of statements of etiology from the Veteran's treating sources, and the absence of a medical opinion linking the dental issues to service, the Board finds the preponderance of the evidence against the claim.  Even finding the Veteran's in-service injury credible, there is no evidence that a disability of the front teeth resulted from the asserted in-service injury.  The claim is denied. 


II.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

VA fulfilled its duty to notify when it sent the Veteran a May 2011 notice containing information pertinent to the Veteran's service connection claim prior to the RO's August 2011 rating decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   In June 2011 notice, the special notice requirements were also satisfied as is required in claims to reopen based on new and material evidence.   Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's available service treatment records, and post-service treatment records.  The Board notes that only the separation examination is of record. The Veteran's other service treatment records are unavailable. The RO requested the Veteran's service treatment records via the Personnel Information Exchange System (PIES).  In December 2013, PIES informed VA that the Veteran's service treatment records may have been destroyed by a 1973 fire at the National Personnel Records Center (NPRC). The law does not establish a higher benefit-of-the-doubt standard in situations where service records were destroyed, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board took extra steps to develop the record including remanding the claim to associate the Veteran's private dental records with the claims file as well as providing the Veteran opportunities for comment at the hearing and through written statements as seen throughout the record.  

In August 2014, the Veteran was afforded an examination pertaining to the issue on appeal with an addendum opinion completed in January 2015.  Collectively, the examination reports reflect that the examiner reviewed the Veteran's treatment record, recorded his current complaints, conducted an appropriate physical examination, and rendered diagnoses and an opinion consistent with the remainder of the evidence of record and pertinent to the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was also provided a hearing with the undersigned VLJ in May 2014. VA also has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2014 videoconference hearing, the undersigned Veterans Law Judge specifically addressed the dental trauma reported by the Veteran by asking a series of questions to elicit information as to the etiology of his claimed dental issues and associated symptoms.  The Veterans Law Judge also asked the Veteran if any additional relevant evidence existed that had not been obtained.  The Veteran noted other treating sources, which served as the basis for the Board's initial remand.  There is no indication that the Veteran was prejudiced by the way the Board conducted the hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). Any error in notice provided during the hearing constitutes harmless error.

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for dental trauma of the upper and lower teeth for treatment purposes is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


